BEATTY, C. J., concurring.
I concur in the above, but, even conceding that the failure of the petitioner to seek employment was a contempt, the order could not be sustained under section 1218 of the Code of Civil Procedure, because a criminal contempt is punishable by imprisonment not exceeding five days, whereas the imprisonment prescribed by this order is not so limited, but would, upon the facts found, be perpetual unless some charitably disposed person should donate to petitioner the means of payment.
Nor can the order be sustained under section 1219 of the Code of Civil Procedure, because it is only when the contempt consists in the omission to perform an act which is in the power of the *59person to perform that he may he imprisoned until he shall have performed it; and here the express finding of the court is that ' the petitioner cannot pay.